Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 3, 2019

                                        No. 04-19-00487-CV

                                           Ali CHERAIF,
                                              Appellant

                                                  v.

BARSHOP & OLES COMPANY, INC., San Pedro North, Ltd., Northwoods Center, Inc., and
                     Northwoods Center III, Inc.,
                              Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-02395
                          Honorable Rosie Alvarado, Judge Presiding


                                           ORDER
        An appellant must file his brief within thirty days after the later of the date the clerk’s
record or the date the reporter’s record is filed. TEX. R. APP. P. 38.6(a). In this appeal, the clerk’s
record was filed on August 15, 2019. Appellant’s docketing statement indicated that no
reporter’s record would be filed in this appeal. Therefore, it appeared that appellant’s brief was
due on September 16, 2019. When appellant failed to file his brief or a motion for extension of
time by this date, the clerk of the court notified appellant that his brief was overdue. Thereafter,
on September 20, 2019, the reporter’s record was filed. Appellant’s brief is therefore due on or
before Monday, October 21, 2019. See TEX. R. APP. P. 38.6(a); 4.1(a).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2019.


                                                       ___________________________________
                                                       Luz Estrada,
                                                       Chief Deputy Clerk